DETAILED ACTION
Claims 1-14 and 19-20 are pending in the application and claims 1-14 and 19-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 12, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. US2012/0117028 in view of Peteva WO2015/197564 
Regarding claim 1, Gold teaches: one or more processors; and (Gold see paragraph 0024 processor to perform operations)
(Gold see paragraph 0015 0024 computing device with memory and instructions on computer readable medium executable by processor)
receive data to be backed up from a client system as part of a backup process, the data associated with a first data source ID of the client system; (Gold see paragraph 0010 0011 0014 0027 0030 process of backing up incoming data from client storage system allows user to control how data is backed up into backup device such that backup includes backup properties such as name of client device and high level information such as client name. Client name for client storage system reads on source ID of client system, incoming data to be backed up from client reads on received data to be backed up in client system)
determine a selected node for storage of the data to be backed up according to the first data source ID of the client system; (Gold see paragraph 0010 0011 0014 0027 0030 process of backing up incoming data from client storage system allows user to control how data is backed up into backup device such that backup includes backup properties such as name of client device and high level information such as client name where client device reads on selected node)
determine whether the data to be backed up is a full backup or an incremental backup; (Gold see paragraph 0027 full backup or incremental backup. Examiner notes the optional recitation in the claim language)
and the data to be backed up is the full backup
(Gold see paragraph 0024 0027 0034 0039 0040 instructions on CRM having processor perform operations of backups to be full backups and load balance such that the first backup and all subsequent backups for a given client are all routed to a particular available node. The available node reads on available node and subsequent backups being full backups reads on next full backup. Examiner notes that this limitation depends on a limitation with optional recitation)
Gold does not distinctly disclose: determine whether a fullness threshold has been reached on the selected node;
Responsive to determining that the fullness threshold has been reached on the selected node, initiate a move to an available node
However, Peteva teaches: determine whether a fullness threshold has been reached on the selected node; (Peteva see page 3 lines 25-33 page 13 lines 29-33 page 20 lines 12-18 usage of resource on host node exceeds threshold)
Responsive to determining that the fullness threshold has been reached on the selected node, initiate a move to an available node (Peteva see page 14 lines 21-32 page 20 lines 12-28 resource usage exceeds threshold on host device and migrate container from host node to secondary node. Resource usage exceed threshold reads on fullness threshold being reached and secondary node reads on available node.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to  Peteva for the predictable result of more efficiently managing data by migrating data based on exceeded resource usage.
	

	Regarding claim 4, Gold as modified further teaches: and the data to be backed up is the incremental backup corresponding to the first data source ID (Gold see paragraph 0010 0011 0014 0027 0030 process of backing up incoming data from client storage system allows user to control how data is backed up into backup device such that backup includes backup properties such as name of client device and high level information such as client name and backup can be incremental backup)
	Responsive to determining that the fullness threshold has been reached on the selected node, determine whether a move of prior full backup, to the available node has already been committed and, if so, initiate the incremental backup on the available node (Peteva see page 14 lines 21-32 page 20 lines 12-28 resource usage exceeds threshold on host device and initiate migrate container from host node to secondary node. Container and this teaching modifying the primary reference teaches full backup, initiating migration means backup has not been committed which also reads on optional recitation claim language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of migration as taught by Peteva for the predictable result of more efficiently managing data by migrating data based on exceeded resource usage.

Regarding claims 9, 12, 13, note the rejection of claim(s) 1, 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 2, 3, 10, 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. US2012/0117028 in view of Peteva WO2015/197564 in view of Mu et al. US2009/0276591
	Regarding claim 2, Gold as modified further teaches: the data to be backed up is the incremental backup, initiate a move of a prior full backup corresponding to the first data source ID to the available node (Gold see paragraphs 0027 0034 0039 0040 any backup to be incremental or full backup and designate a node for all subsequent backups along with all backup jobs to available node from the same client. Examiner notes that this limitation depends on a claim with optional recitation)
Responsive to the determining that the fullness threshold has been reached on the selected node, initiate a move (Peteva see page 14 lines 21-32 page 20 lines 12-28 resource usage exceeds threshold on host device and migrate container from host node to secondary node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of migration as taught by Peteva for the predictable result of more efficiently managing data by migrating data based on exceeded resource usage.
Gold does not teach: initiate the incremental backup of the received data on the selected node. 
	Mu teaches: initiate the incremental backup of the received data on the selected node (Mu see paragraph 0051 incremental backup to be completed then move data from primary storage to secondary storage where primary storage reads on selected node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of backup as taught by Mu for the predictable result of more efficiently managing data by finishing an incremental backup on storage before migrating the data

Regarding claim 3, Gold as modified further teaches: once the incremental backup of the received data on the selected node is completed, move the received data of the incremental backup to the available node (Mu see paragraph 0051 incremental backup to be completed then move data from primary storage to secondary storage where primary storage reads on selected node and secondary storage reads on available node. Examiner notes that this limitation depends on a claim with optional recitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of backup as taught by Mu for the predictable result of more efficiently managing data by finishing an incremental backup on storage before migrating the data

Regarding claims 10, 11, note the rejection of claim(s) 2, 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 6, and 8 and 19 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. US2012/0117028 in view of Mu et al. US2009/0276591
	Regarding claim 5, Gold teaches: one or more processors; and (Gold see paragraph 0024 processor to perform operations)
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (Gold see paragraph 0015 0024 computing device with memory and instructions on computer readable medium executable by processor)
attach a unique data source tag to changed data to be backed up; (Gold see paragraph 0019 0027 including backup property for incremental backup such that backup property to include name of a client device. Backup property with client device name reads on unique data source tag and incremental backup reads on changed data to be backed up)
transfer the changed data and the unique data source tag to a storage system to perform an incremental backup of the changed data; (Gold see paragraph 0019 0027 backup to include backup property include client name such that incremental backups send for example 10% of files changed between backups to backup device. Incremental backup with 10% change files reads on changed data, send data to backup device reads on transfer data to storage system)
(Mu see paragraph 0032 0051 backup data to include features which identify storage location for an incremental backup such as a primary storage where storage location such as primary storage reads on assigned node and features read on source tag)
storing the changed data in the assigned node; and, (Mu see paragraph 0051 blocks that have recently changed for incremental backup to be performed on primary storage)
after data of a full backup corresponding to the unique data source tag has moved to an available node, moving the incremental backup stored in the assigned node to the available node.  (Gold see paragraph 0019 0027 0034 0039 0040 full backup to be stored in deduplication store and load balance backup jobs that can be incremental backup jobs to migrate entire deduplication store for a given client from one node to another available node along with all subsequent backup jobs which can be incremental backups. Migrating previous full backups from one node to another reads on after full backup has moved to an available node, migrating incremental backups from one node to another reads on moving incremental backup from assigned node to available node)
	Gold does not teach: moving the changed data from the incremental backup stored in the assigned node to the available node
	However, Mu teaches: moving the changed data from the incremental backup stored in the assigned node to the available node (Mu see paragraph 0051 incremental backup to be completed then move data from primary storage to secondary storage where primary storage reads on assigned node and secondary storage reads on available node.)
 load balancing backup jobs as taught by Gold to include a method of backup as taught by Mu for the predictable result of more efficiently managing data by finishing an incremental backup on storage before migrating the data

	Regarding claim 6, Gold further teaches: wherein the plurality of instructions, when executed, further cause the one or more processors to: send instructions to a client system to initiate a next full backup having the unique data source tag on the available node.  
(Gold see paragraph 0024 0027 0034 0039 0040 instructions on CRM having processor perform operations of backups to be full backups and load balance such that the first backup and all subsequent backups for a given client are all routed to a particular available node. The available node reads on available node and subsequent backups being full backups reads on next full backup)

Regarding claim 8, Gold further teaches: wherein the plurality of instructions, when executed, further cause the one or more processors to: initiate all subsequent incremental backups of data having the unique data source tag on the available node. (Gold see paragraph 0024 0027 0034 0039 0040 instructions on CRM having processor perform operations of backups to be incremental backups and load balance such that the first backup and all subsequent backups for a given client are all routed to a particular available node. The available node reads on available node and subsequent backups being incremental backups reads on subsequent incremental backup)

Regarding claims 19 and 20, note the rejection of claim(s) 5, 6, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. US2012/0117028 in view of Mu et al. US2009/0276591 in view of Mi US2018/0075060
Regarding claim 7, Gold as modified does not teach: delete all data corresponding to the unique data source tag from the assigned node
	Mi further teaches: delete all data corresponding to the unique data source tag from the assigned node. (Mi see paragraph 044 0053 delete folder associated with identifier from storage device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of backup as taught by Mi for the predictable result of more efficiently managing data.

Claim(s) 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. US2012/0117028 in view of Peteva WO2015/197564 in view of Mi US2018/0075060
Regarding claim 14, Gold as modified does not teach: further comprising deleting all data corresponding to the first data source ID from the selected node
Mi further teaches: further comprising deleting all data corresponding to the first data source ID from the selected node (Mi see paragraph 044 0053 delete folder associated with identifier from storage device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified load balancing backup jobs as taught by Gold to include a method of backup as taught by Mi for the predictable result of more efficiently managing data.


Response to Arguments
	Applicant’s argument: Claim objections should be withdrawn in light of new amendments.
	Examiner’s response: Applicant’s argument is considered and is persuasive and clam objection is withdrawn.

	Applicant’s argument: Prior art does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as new art is applied to newly amended claims

Applicant’s argument: 101 rejection should be withdrawn as the claims represent a technological improvement with a practical application and is therefore not an abstract idea


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153